            Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


     RICHARD HOWZE, BRENDA WALTON,
     CATHERINE ROTHWELL, and JENNY                         CASE NO.
     CAREY, on behalf of themselves and all
     others similarly situated,                            CLASS ACTION COMPLAINT

                                    Plaintiffs,
             v.                                            JURY TRIAL DEMANDED

     NESTLE USA, INC.

                                    Defendant.


       Plaintiffs Richard Howze, Brenda Walton, Catherine Rothwell, and Jenny Carey

(collectively, “Plaintiffs”), by and through their attorneys, make the following allegations

pursuant to the investigation of their counsel and based upon information and belief, except as to

allegations specifically pertaining to themselves and their counsel, which are based on personal

knowledge, against Defendant Nestle USA, Inc. (“Nestle” or “Defendant”).

                                    NATURE OF THE ACTION

       1.         This is a class action lawsuit on behalf of purchasers of Nestle Coffee Mate

products (hereinafter, the “Products”) in the United States.

       2.         On the front of the Products’ packaging, Defendant prominently represents that its

Hazelnut, French Vanilla, Caramel Latte, Vanilla Caramel, and Chocolate Créme flavored

Products contain “140 servings” and “210 servings,” and that its Original flavored Products

contain “226 servings,” “311 servings,” “500 servings,” and “790 servings,” respectively.1

Examples are depicted below:


1
  Defendant also distributes certain Coffee Mate products which do not prominently advertise the
number of servings at the top of the packaging. Those products are not the subject of this
lawsuit.

                                                   1
Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 2 of 15




                            2
              Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 3 of 15




       3.      Unfortunately for consumers however, these representations are false and

misleading. Defendant is systemically underfilling the Products to provide significantly fewer

servings than represented. This renders the Products’ serving size representations false and

misleading.

       4.      There is no ambiguity about how a “serving” is measured. The packaging

repeatedly represents that that each serving equals “1 TSP.”




                                                3
             Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 4 of 15




       5.      Measuring the number of teaspoons contained within the Products requires no

special expertise whatsoever. Anyone is capable of measuring this in their own kitchen.

       6.      Plaintiffs’ counsel checked Defendant’s math using a measuring spoon and a

scale. The measuring teaspoon used was manufactured by Sur La Table. This spoon was

selected because it was rated by the New York Times as the “most accurate” measuring spoon

because it “regularly hit[] the exact measurements in our tests.”2 The scale used had a maximum

capacity of 3 KG and measured to within a tenth of a gram. Plaintiffs’ counsel ensured the

accuracy of the scale by repeatedly testing it with several calibration weights.



2
  See https://www.nytimes.com/wirecutter/reviews/best-measuring-spoons/; see also id. (“In our
accuracy tests, Sur La Table’s spoons were either dead-on or mere milligrams off the mark. This
is as close to perfect as we found with any set we tried, and it’s precise enough for anything
you’d want to measure.”).

                                                 4
                 Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 5 of 15




           7.     For each Product, Plaintiffs’ counsel weighed 1 teaspoon. Then, they measured

the net weight of each of the products (in other words, exclusive of packaging), and performed

simple division to determine the actual number of servings. The results are shown below:

                                                     ACTUAL
                                                     NUMBER
                                                     OF
                                                     SERVINGS
                                MEASURED             (g) (net
        REPRESENTED REPRESENTED WEIGHT OF MEASURED weight /
PRODUCT NUMBER OF   NET WEIGHT  1 SERVING NET        weight of PERCENT
FLAVOR SERVINGS     (g)         (g)       WEIGHT (g) 1 tsp.)   UNDERFILL
Caramel
Latte                     140            425.2          3.6        415.1       115.3      17.64%
Vanilla
Caramel                   140            425.2          3.4        433.3       127.4       9.00%
Chocolate
Créme                     210            425.2          3.7        413.0       111.6      46.86%
Hazelnut                  210            425.2          3.4        446.1       131.2      37.52%
French
Vanilla                   210            425.2          3.6        424.6       117.9      43.86%
The
Original                  226            453.5          2.6        457.5       175.9      22.17%
The
Original                  311            623.6          2.6        620.0       238.4      23.34%
The
Original                  500              1kg          2.6       1003.5       385.9      22.82%



           8.     The Products tested were not one-offs. This is a systemic issue that holds true

across Defendant’s Product line.

           9.     The fact that Defendant prominently advertises the number of servings on the

Product label indicates that it knows that this information is material to reasonable consumers.

           10.    Moreover, the fact that Defendant prominently advertises this information

necessitates that it either (1) measured the volume of the Products and intentionally misreported

it; or (2) never bothered to measure the volume of the Products and reported a number of

servings it knew was baseless. Either way, Defendant clearly knows it is lying to consumers.




                                                   5
             Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 6 of 15




       11.     Finally, it is impossible that as the world’s largest food company, Defendant

could be unaware of the actual volume of the Products it sells. Simply put, this is an instance of

intentional fraud.

       12.     Defendant has sold millions of dollars of the Products by promising consumers

more servings of the Products than they receive. Thus, Plaintiffs and the putative class are not

getting what they bargained for.

       13.     Plaintiffs are purchasers of the Product who asserts claims on behalf of

themselves and similarly situated purchasers of the Products for violations of the consumer

protection laws of New York, fraud, and unjust enrichment.

                                            PARTIES

       14.     Plaintiff Richard Howze is a citizen of New York who resides in Bronx, New

York. Mr. Howze purchased Nestle Coffee Mate® Original 226 servings from a Food Universe

Marketplace store located in White Plains, New York, in July 2021 for approximately $5. Prior

to purchase, Mr. Howze read the Product’s labeling, including the representation that it contained

“226 servings.” Mr. Howze believed this statement to mean that the Product contained 226

servings and relied on it in that he would not have purchased the Product on the same terms had

he known that this representation was false and misleading. Unfortunately, the Product he

purchased contained significantly less than 226 servings.

       15.     Plaintiff Brenda Walton is a citizen of New York who resides in Bronx, New

York. Ms. Walton purchased Nestle Coffee Mate® Original 311 servings from a Family Dollar

store located in Bronx, New York, in August 2021 for approximately $6. Prior to purchase, Ms.

Walton read the Product’s labeling, including the representation that it contained “311 servings.”

Ms. Walton believed this statement to mean that the Product contained 311 servings and relied

on it in that she would not have purchased the Product on the same terms had she known that this

                                                 6
             Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 7 of 15




representation was false and misleading. Unfortunately, the Product she purchased contained

significantly less than 311 servings.

       16.      Plaintiff Catherine Rothwell is a citizen of New York who resides in New York,

New York. Ms. Rothwell purchased Nestle Coffee Mate® French Vanilla 210 servings and

Nestle Coffee Mate® Hazelnut 210 servings from a Columbus Foodmarket store located in New

York, New York, in July 2021 for approximately $6 each. Prior to purchase, Ms. Rothwell read

the Products’ labeling, including the representations that they each contained “210 servings.”

Ms. Rothwell believed these statements to mean that the Products contained 210 servings and

relied on it in that she would not have purchased the Product on the same terms had she known

that these representations were false and misleading. Unfortunately, the Products she purchased

contained significantly less than 210 servings.

       17.     Plaintiff Jenny Carey is a citizen of New York who resides in Bronx, New York.

Ms. Carey purchased Nestle Coffee Mate® Original 500 servings from a Key Food store located

in Bronx, New York, in July 2021 for approximately $7. Prior to purchase, Ms. Carey read the

Product’s labeling, including the representation that it contained “500 servings.” Ms. Carey

believed this statement to mean that the Product contained 311 servings and relied on it in that

she would not have purchased the Product on the same terms had she known that this

representation was false and misleading. Unfortunately, the Product she purchased contained

significantly less than 500 servings.

       18.     Plaintiffs regularly shop at stores where Defendant’s Products are sold and are

generally interested in purchasing Defendant’s Products. However, Plaintiffs cannot trust that

Defendant’s labeling is accurate. Plaintiffs would be willing to purchase Defendant’s Products

in the future if Defendant were to change the contents of the Products to conform with their

labeling representations.


                                                  7
              Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 8 of 15




        19.     Defendant Nestle USA, Inc. is a Delaware corporation with a principal place of

business in Arlington, Virginia. Defendant manufactures, advertises, and distributes the

Products throughout New York and the United States.

                                  JURISDICTION AND VENUE

        20.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because there are more than 100 class members and the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs, and at least one Class member is a citizen of

a state different from Defendant.

        21.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claim occurred in this district.

        22.     All conditions precedent necessary for filing this Complaint have been satisfied

and/or such conditions have been waived by the conduct of the Defendant.

                        CLASS REPRESENTATION ALLEGATIONS

        23.     Plaintiffs seek to represent a class defined as all persons in the United States who

purchased the Products (the “Class”). Excluded from the Class are persons who made such

purchase for purpose of resale.

        24.     Plaintiffs also seek to represent a subclass defined as all Class members who

purchased the Products in New York (the “New York Subclass”).

        25.     Members of the Class and New York Subclass are so numerous that their

individual joinder herein is impracticable. On information and belief, members of the Class and

New York Subclass number in the millions. The precise number of Class members and their

identities are unknown to Plaintiffs at this time but may be determined through discovery. Class




                                                   8
             Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 9 of 15




members may be notified of the pendency of this action by mail and/or publication through the

distribution records of Defendant and third-party retailers and vendors.

       26.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to whether Defendant’s labeling, marketing and promotion of the

Products’ serving sizes is false and misleading.

       27.     The claims of the named Plaintiffs are typical of the claims of the Class in that the

named Plaintiffs were exposed to Defendant’s false and misleading representations, purchased

the Products, and suffered a loss as a result of that purchase.

       28.     Plaintiffs are adequate representatives of the Class and Subclass because their

interests do not conflict with the interests of the Class members they seek to represent, they have

retained competent counsel experienced in prosecuting class actions, and they intend to

prosecute this action vigorously. The interests of Class members will be fairly and adequately

protected by Plaintiffs and their counsel.

       29.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class members. Each individual Class member may lack the

resources to undergo the burden and expense of individual prosecution of the complex and

extensive litigation necessary to establish Defendant’s liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of




                                                   9
             Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 10 of 15




Defendant’s liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                             COUNT I
                 Deceptive Acts Or Practices, New York Gen. Bus. Law § 349
       30.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above as though fully set forth herein.

       31.     Plaintiffs bring this claim individually and on behalf of members of the New York

Subclass against Defendant.

       32.     By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by making false representations on the label of the Products regarding the

amounts of servings contained.

       33.     The foregoing deceptive acts and practices were directed at consumers.

       34.     The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent the amounts of servings contained within the Products.

       35.     Plaintiffs and members of the New York Subclass were injured as a result because

they overpaid for the Product on account of their misrepresentations regarding the amounts of

servings contained.

       36.     On behalf of themselves and other members of the New York Subclass, Plaintiffs

seek to enjoin the unlawful acts and practices described herein, to recover their actual damages

or fifty dollars, whichever is greater, three times actual damages, and reasonable attorneys’ fees.

                                           COUNT II
                       False Advertising, New York Gen. Bus. Law § 350
       37.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above as though fully set forth herein.




                                                 10
              Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 11 of 15




        38.     Plaintiffs bring this claim individually and on behalf of members of the New York

Subclass against Defendant.

        39.     Based on the foregoing, Defendant has engaged in consumer-oriented conduct

that is deceptive or misleading in a material way which constitutes false advertising in violation

of Section 350 of the New York General Business Law by misrepresenting the amounts of

servings contained on the labeling of the Products.

        40.     The foregoing advertising was directed at consumers and was likely to mislead a

reasonable consumer acting reasonably under the circumstances.

        41.     These misrepresentations have resulted in consumer injury or harm to the public

interest.

        42.     As a result of this misrepresentation, Plaintiffs and members of the New York

Subclass have suffered economic injury because they overpaid for the Product on account of

their misrepresentations regarding the amounts of servings contained.

        43.     On behalf of themselves and other members of the New York Subclass, Plaintiffs

seek to enjoin the unlawful acts and practices described herein, to recover their actual damages

or five hundred dollars, whichever is greater, three times actual damages, and reasonable

attorneys’ fees.

                                            COUNT III
                                  Breach of Express Warranty
        44.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above as though fully set forth herein.

        45.     Plaintiffs bring this claim individually and on behalf of members of the Class and

New York Subclass against Defendant.




                                                 11
             Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 12 of 15




       46.     In connection with the sale of the Products, Defendant, as the designer,

manufacturer, marketer, distributor, and/or seller issued written warranties by representing that

the Products contain “140 servings,” “210 servings,” “226 servings,” “311 servings,” “500

servings,” and “790 servings,” respectively.

       47.     In fact, the Products do not conform to the above-referenced representations

because they contain significantly less servings than advertised.

       48.     Plaintiff and Class members were injured as a direct and proximate result of

Defendant’s breach because they overpaid for the Product on account of their misrepresentations

regarding the amounts of servings contained.

       49.     Pursuant to UCC § 2-607, Plaintiffs provided written notice to Defendant

concerning the breaches of warranty described herein within a reasonable time following

discovery of Defendant’s breach.

                                            COUNT IV
                                       Unjust Enrichment
       50.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above as though fully set forth herein.

       51.     Plaintiffs bring this claim individually and on behalf of members of the Class and

New York Subclass against Defendant.

       52.     Plaintiffs and Class members conferred benefits on Defendant by purchasing the

Products.

       53.     Defendant has knowledge of such benefits.

       54.     Defendant has been unjustly enriched in retaining the revenues derived from

Plaintiffs’ and Class members’ purchases of the Products. Retention of those moneys under the




                                                12
               Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 13 of 15




circumstances is unjust and inequitable because Defendant misrepresented the amounts of

servings contained within the Products in order to induce consumers to purchase the same.

        55.      Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiffs and Class members is unjust and inequitable, Defendant must pay restitution to

Plaintiffs and the Class members for their unjust enrichment, as ordered by the Court.

                                             COUNT V
                                                Fraud
        56.      Plaintiffs hereby incorporates by reference and re-allege each and every allegation

set forth above as though fully set forth herein.

        57.      Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendant.

        58.      As discussed above, Defendant misrepresented on the Products’ labeling that they

contain “140 servings,” “210 servings,” “226 servings,” “311 servings,” “500 servings,” and

“790 servings,” respectively.

        59.      The false and misleading representations and omissions were made with

knowledge of their falsehood. Defendant is the world’s largest food company and is

undoubtedly aware that it is shorting consumers. Nonetheless, Defendant continues to sell its

misrepresented Products unsuspecting consumers.

        60.      The false and misleading representations and omissions were made by Defendant,

upon which Plaintiffs and members of the proposed Class and New York Subclass reasonably

and justifiably relied, and were intended to induce and actually induced Plaintiffs and members

of the proposed Class and New York Subclass to purchase the Products.

        61.      The fraudulent actions of Defendant caused damage to Plaintiffs and members of

the proposed Class and Subclass, who are entitled to damages and other legal and equitable relief

as a result.

                                                    13
             Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 14 of 15




                                      RELIEF DEMANDED

       62.     WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, seek judgment against Defendant, as follows:

               a.      For an order certifying the nationwide Class and the New York Subclass
                       under Rule 23 of the Federal Rules of Civil Procedure and naming
                       Plaintiffs as representatives of the Class and New York Subclass and
                       Plaintiffs’ attorneys as Class Counsel to represent the Class and New York
                       Subclass members;

               b.      For an order declaring that Defendant’s conduct violates the statutes
                       referenced herein;

               c.      For an order finding in favor of Plaintiffs, the nationwide Class, and the
                       New York Subclass on all counts asserted herein;

               d.      For compensatory, statutory, and punitive damages in amounts to be
                       determined by the Court and/or jury;

               e.      For prejudgment interest on all amounts awarded;

               f.      For an order of restitution and all other forms of equitable monetary relief;

               g.      For an order enjoining Defendant from continuing the illegal practices
                       detailed herein and compelling Defendant to undertake a corrective
                       advertising campaign; and

               h.      For an order awarding Plaintiffs and the Class and New York Subclass
                       their reasonable attorneys’ fees and expenses and costs of suit.

                                   JURY TRIAL DEMANDED

       Plaintiffs demand a trial by jury on all claims so triable.



Dated: August 19, 2021                          Respectfully submitted,

                                                BURSOR & FISHER, P.A.

                                                By: /s/ Yitzchak Kopel
                                                      Yitzchak Kopel


                                                Yitzchak Kopel
                                                Alec M. Leslie
                                                888 Seventh Avenue
                                                New York, NY 10019

                                                  14
Case 7:21-cv-06994 Document 1 Filed 08/19/21 Page 15 of 15



                          Tel: (646) 837-7150
                          Fax: (212) 989-9163
                          E-Mail: ykopel@bursor.com
                                   aleslie@bursor.com


                          Attorneys for Plaintiffs




                            15
